DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of invention I (claims 1-11) and species C in the reply filed on 03/03/2022 is acknowledged. The traversal is on the ground(s) that “Examiner has not established a prima facie case showing that the requirement is proper per the guidelines of section 806.05(e) of the MPEP”.  This is not found persuasive because as noted by Examiner in the Requirement for Restriction/Election that was mailed on 01/03/2022, “In this case the apparatus as claimed can be used to practice another and materially different process. Specifically, the apparatus of invention II can be used to practice measuring the corrosion rate directly without comparing the corrosion rate, rather than comparing the corrosion rate to an expected corrosion rate associated with the first location and first temperature.”. Moreover, the process as claimed can be practiced by another materially different apparatus. Specifically, the process of invention I can be practiced without a controller in operable communication with the corrosion sensing device. For example, a multimeter can be used Instead. Furthermore, the process as claimed can be practiced by another materially different apparatus. Specifically, the process of invention I can be practiced without a temperature compensation device controllable and operable to control the temperature of the corrosion sensing device. For example, a thermostatic valve can be used Instead.
Furthermore, Applicant argued that “there would not be a search and examination burden if the restriction were not required because the claims of each of the inventions are directed to the same inventive concept. Any differences between the recited features in Inventions I and II are unlikely to create a serious burden on the Examiner from a search and examination perspective”. This is not found persuasive as discussed above and as noted by Examiner in the Requirement for Restriction/Election that was mailed on 01/03/2022, and as set forth by Applicant in the paragraphs of the disclosure referenced by Examiner in the Requirement, the Species include features and configurations exclusive to each other for example: the shape, the type, the count, and the location of the corrosion sensing device/ corrosion sensor. Also, the type of the cooling device.  While there is some overlap in the search for these features, Applicant’s disclosure also identifies the Species set forth by the Examiner as referring to different embodiments.  Examiner reminds Applicant that when examining different Species/Embodiments Examiner must consider different art combinations, different reasons for combining, etc., in addition to any common features shared by the Species/Embodiments. Moreover, the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries). 
Regarding the species election requirement, the traversal is on the ground(s) that “the Examiner has erred in submitting that there is no generic claim. Independent claims 1 and 12 are generic claims that embrace all of the species. Claims 1 and 12 do not recite any limitations that preclude their applicability to Species A, B, C, and D. Furthermore, there are no claims that preclude applicability to Species A, B, C, and D.”. After further consideration, this is found persuasive. Therefore, Examiner notes that claims 1 and 12 as originally filed are generic claims to Species A, B, C, and D. However, Examiner notes that the species election requirement is still deemed proper.
Examiner also reminds Applicant that upon allowance of a generic claim, withdrawn claims requiring all the limitations of a generic claim will be considered for rejoinder.  In that regard, Applicant is encouraged to amend the withdrawn claims throughout prosecution to ensure compact prosecution upon the allowance of a generic claim. 

The requirement is still deemed proper and is therefore made FINAL.
Claims 12-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/03/2022.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: 
“Corrosion sensing device” (claim 1).
The aforementioned limitation meets the three-prong test outlined herein since: (A) the term “device” is a generic placeholder, (B) the generic placeholder is modified by functional language (e.g. “Corrosion sensing”), and (C) the generic placeholder is not modified by sufficient structures, material or acts for performing the claimed function. Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
A review of the specification shows that the following appear to be the corresponding structures for the aforementioned 112(f) limitation(s): 
 The specification defines corrosion sensing device, “in further detail, the described embodiments include a system, for example, a probe and control method for the operation of the heat exchanger at a minimum acceptable cold-side inlet temperature guided by the feedback from the corrosion rate of the probe located on the hot-side in contact with the gas phase.”. Therefore, the corrosion sensing device will be construed as a probe, and/or equivalents thereof.
“Temperature compensation device” (claim 2).
The aforementioned limitation meets the three-prong test outlined herein since: (A) the term “device” is a generic placeholder, (B) the generic placeholder is modified by functional language (e.g. “Temperature compensation”), and (C) the generic placeholder is not modified by sufficient structures, material or acts for performing the claimed function. Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
A review of the specification shows that the following appear to be the corresponding structures for the aforementioned 112(f) limitation(s): 
 The specification defines temperature compensation device, “corrosion sensing device 82 can have a dedicated or a common temperature compensation device (e.g., cooling system).”. Therefore, the temperature compensation device will be construed as a cooling system, and/or equivalents thereof.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “the current temperature of the heat exchanger ".  There is insufficient antecedent basis for this limitation in the claim. To expedite prosecution, examiner interprets “the current temperature of the heat exchanger" to read as “a current temperature of the heat exchanger ".  

Claim 4 recites the limitation of “the determining a corrosion rate is based on measuring an electrical resistance at the first location”, however it is unclear since claim 1 requires “determining a corrosion rate associated with the heat exchange surface of the heat exchanger at the first location”, it’s thus unclear if the “the determining a corrosion rate” in claim 4 is the same limitation of “determining a corrosion rate” in claim 1. Therefore, the limitation of “the determining a corrosion rate is based on measuring an electrical resistance at the first location” renders the scope of the claim indefinite. To expedite prosecution, examiner interprets corrosion rate in claim 4 to be the same corrosion rate in claim 1.
Claims 5 and 6 are rejected insofar as they are dependent on claim 4 and therefore include the same error(s).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7-11 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by NOGUCHI (JP-2006258603-A: Machine Translation provided by Examiner).

Regarding claim 1, NOGUCHI discloses a method of controlling corrosion of a heat exchange surface (32) of a heat exchanger (30), having a hot gas inlet and hot gas outlet (see NOGUCHI’s Figure 9 annotated by Examiner) and a cold side fluid inlet (see the inlet of the 34) and cold side outlet (see the outlet of 34), the method comprising: 
determining a temperature of a surface of the heat exchanger at a first location (NOGUCHI teaches in ¶ [0032] that “In this boiler control system, the relationship between the temperature in the exhaust gas duct 32 and the corrosion rate is obtained,---- In step 1,
the temperature-corrosion rate relationship in the exhaust gas duct 32 of the economizer 30 is measured.”)
controlling a temperature of a corrosion sensing device (1) to a first temperature based on the temperature of the surface of the heat exchanger at the first location, (NOGUCHI teaches in ¶ [0049] that “the temperature of the probe 1 is set. This temperature is set equal to or lower than the temperature of the heat transfer tube 34 where corrosion is a problem”); 
determining a corrosion rate associated with the heat exchange surface of the heat exchanger at the first location for the first temperature, (NOGUCHI teaches in ¶ [0032] that “the temperature-corrosion rate relationship in the exhaust gas duct 32 of the economizer 30 is measured”); 
comparing the corrosion rate to an expected corrosion rate associated with the first location and first temperature, (NOGUCHI teaches in ¶ [0037] that “the system control device 38 determines whether or not the measured and calculated corrosion rate is within an allowable range”: Examiner notes that calculated corrosion rate or the allowable range are expected rates); 
determining a cold side fluid inlet temperature target for the heat exchanger based at least in part on the comparing the corrosion rate at the first location, (NOGUCHI teaches in ¶ [0035] that “the system controller 38 estimates the dew point from the relationship between the obtained temperature and the corrosion rate, and further determines the temperature of the heat transfer tube 34”); and 
controlling a cold side fluid inlet temperature based at least in part on the fluid inlet temperature target, corrosion rate, and an expected corrosion rate, (NOGUCHI teaches in ¶ [0030] that “an economizer temperature control device 36 that adjusts the temperature of the heat transfer pipe 34 by controlling water supply to the heat transfer pipe 34”: and further teaches in ¶ [0035] that “The target operating temperature is determined in consideration of various factors such as heat recovery efficiency in addition to the corrosion rate.”: NOGUCHI also teaches in ¶ [0036] that  “the economizer 30 is controlled so that the temperature of the heat transfer tube 34 becomes the operation target temperature determined in step 3: also see ¶ [0033]  ).
NOGUCHI’s Figure 9 annotated by Examiner 
    PNG
    media_image1.png
    893
    913
    media_image1.png
    Greyscale

Regarding claim 2, NOGUCHI discloses wherein the controlling the temperature of the corrosion sensing device (1) includes providing a temperature compensation device (64) at the first location, (NOGUCHI teaches in ¶ [0029] that “a probe electrode temperature control device 64 for adjusting the opening degree of the valve 58 is provided”).

Regarding claim 3, NOGUCHI discloses wherein the controlling the temperature of the corrosion sensing device (1) to the first temperature includes controlling the temperature of the corrosion sensing device to the current temperature of the heat exchanger, (NOGUCHI teaches in ¶ [0037] that “in step 5, the temperature of the probe 1 is adjusted to the same temperature as the apparatus operating temperature).
Regarding claim 7, NOGUCHI discloses wherein the controlling the cold side fluid inlet temperature is based on at least one of: 
controlling a flow rate of a heat exchange medium to the cold side inlet of the heat exchanger, (NOGUCHI teaches in ¶ [0036] that “the economizer 30 is controlled so that the temperature of the heat transfer tube 34 becomes the operation target temperature determined in step 3. As this control method, either a method of adjusting the amount of heat generated in the boiler or a method of adjusting the amount of cooling water flowing through the heat transfer pipe 34 of the economizer 30 may be adopted”); and 
controlling a temperature of the heat exchange medium to the cold side inlet of the heat exchanger, (NOGUCHI teaches in ¶ [0030] that “an economizer temperature control device 36 that adjusts the temperature of the heat transfer pipe 34 by controlling water supply to the heat transfer pipe 34”).

Regarding claim 8, NOGUCHI discloses further comprising: 
controlling a temperature of the corrosion sensing device at the first location at the heat exchange surface of the heat exchanger to a second temperature; 
determining a second corrosion rate associated with the heat exchange surface of the heat exchanger at the second temperature; 
comparing the second corrosion rate to an expected corrosion rate associated with the second temperature; 
determining a second cold side inlet temperature target for the heat exchanger based at least in part on the comparing step and the second corrosion rate at the second temperature; and controlling the cold side inlet temperature based at least in part on the second cold side inlet temperature and second corrosion rate at the second temperature, (Examiner notes that NOGUCHI teaches repeating the method of claim 1 multiple times with different temperatures  at the same location while repeating the comparison of the new corrosion rate to the previous measured and calculated corrosion rate, see ¶¶ [0037-0039]).

Regarding claim 9, NOGUCHI discloses wherein the second temperature is selected based at least in part on an expected improved corrosion rate of the heat exchanger, (NOGUCHI teaches in ¶ [0040] that “ in the temperature control of the economizer 30, the temperature of the probe 1 is independently changed to measure the dew point temperature of the exhaust gas, and the operating temperature of the apparatus is determined based on the measured dew point temperature. Yes. Therefore, it is possible to grasp the operating temperature that directly corresponds to the tendency of dew point corrosion, in which various factors act in a complicated manner, and to operate the equipment, and to protect the equipment from corrosion and perform sufficient heat recovery to improve energy efficiency. Can be improved.”: also see ¶¶ [0037-0039]).

Regarding claims 10 and 11, NOGUCHI discloses wherein the first location is based on likely corrosion locations of the heat exchange surfaces of the heat exchanger, wherein the first location is selected to be in proximity to the hot gas outlet of the heat exchanger, (see the first location of the probe near the hot gas outlet in NOGUCHI’s Figure 9 annotated by Examiner: also see ¶ [0028]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over NOGUCHI (JP-2006258603-A: Machine Translation provided by Examiner) as applied to claim 1 above, and further in view of JOVANCICEVIC (US9726594B2).

Regarding claim 4, NOGUCHI discloses wherein the determining a corrosion rate is based on measuring resistance at the first location (NOGUCHI teaches in ¶ [0033]) “the impedance measuring device 2 applies an AC voltage between the electrodes 10 and 10 and measures the impedance between the electrodes. Further, the measured value is subjected to frequency analysis, and the reaction resistance and the solution resistance are obtained separately. Based on this, the acid dew point corrosion rate is calculated.”: also see ¶ [0034]).
NOGUCHI does not teach wherein the determining a corrosion rate is based on measuring an electrical resistance. 
However, it is well known in the art to calculate, measure or estimate corrosion rate based on measuring an electrical resistance.
 JOVANCICEVIC teaches a sensor (10) for monitoring corrosion, (JOVANCICEVIC teaches in Col. 5 Lines [30-41] that “The under-deposit corrosion sensor 10 also has electrically conductive leads 36, 38 and 40 electrically attached to each respective electrode surface 16, 18 and 20. These leads 36, 38 and 40 are connected to a machine that is configured to receive measurements from the electrically conductive leads, and further configured to measure and/or analyze the measurements for data selected from the group consisting of changes in electrical potential, linear polarization resistance (LPR), localized corrosion rate, electrical resistance (ER). electrical charge, and combinations thereof. The machine may be any device known in the art to take measurements and provide analysis of corrosion events”).

It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the probe of NOGUCHI, with determining a corrosion rate is based on measuring an electrical resistance, as taught by JOVANCICEVIC, since the simple substitution of one known element (determining a corrosion rate is based on measuring an electrical resistance taught by JOVANCICEVIC) for another (determining a corrosion rate is based on measuring linear polarization resistance disclosed by NOGUCHI) would have yielded predicable results, namely determining a corrosion rate (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP § 2143.

Regarding claims 5 and 6, NOGUCHI as modified by JOVANCICEVIC teaches wherein the electrical resistance (method of JOVANCICEVIC) at the first location is compared to a baseline electrical resistance measured under selected conditions, wherein the selected conditions include the first location at the first temperature at an initial time, (NOGUCHI teaches that initially the temperature-corrosion rate relationship in the exhaust gas duct 32 of the economizer 30 is measured which done by measuring the resistance. Then, that initial measurement is compared later to other measurement where the system control device 38 determines whether or not the measured and calculated corrosion rate is within an allowable range: see NOGUCHI ¶¶ [0032-0037]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED AL SAMIRI whose telephone number is (571)272-8685. The examiner can normally be reached 9:30AM~3:30PM, M-F (E.S.T.),.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHALED AHMED ALI AL SAMIRI/             Examiner, Art Unit 3763                                                                                                                                                                                           





/ERIC S RUPPERT/             Primary Examiner, Art Unit 3763